Citation Nr: 0301855	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  95-33 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether a timely substantive appeal was filed with respect to 
the claim that new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for an 
acquired gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel




INTRODUCTION

The appellant served on active duty from July 1950 to January 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) as a result of a July 1995 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  The appellant was notified on July 28, 1995, of the 
denial of his attempt to re-open his claim of entitlement to 
service connection for an acquired gastrointestinal disorder.

2.  On September 22, 1995, the RO received the appellant's 
notice of disagreement with the July 1995 rating decision.  A 
statement of the case on this issue was mailed to the 
appellant on November 1, 2001.

3.  After November 1, 2001, no correspondence to the RO was 
received from the appellant or his representative until 
August 14, 2002.

4.  A substantive appeal regarding the denial of an attempt 
to re-open a claim of entitlement to service connection for 
an acquired gastrointestinal disorder was not timely filed by 
the appellant or his representative, and an appeal was not 
perfected.


CONCLUSION OF LAW

A substantive appeal regarding the denial of re-opening of a 
claim for service connection for an acquired gastrointestinal 
disorder was not timely filed, and the Board lacks 
jurisdiction to consider this issue.  38 U.S.C.A. 
§§ 7105(d)(3), 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.302, 20.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved in this case is 
whether the Board has jurisdiction to consider the issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired gastrointestinal disorder.

In October 2002 the appellant and his representative were 
given notice that the Board was going to consider whether the 
substantive appeal in this case was timely and were given an 
opportunity to request a hearing or present argument related 
to this issue.  See 38 C.F.R. § 20.203 (2002).  Although the 
Board has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the veteran.  Cf. Marsh v. West, 11 Vet. App. 
468 (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the Board concludes that its 
consideration of this issue does not violate the appellant's 
procedural rights.  The October 2002 letter to the appellant 
provided him notice of the regulations pertinent to the issue 
of timeliness of a substantive appeal, as well as notice of 
the Board's intent to consider this issue.  He was given 60 
days to submit argument on this issue and provided an 
opportunity to request a hearing on this issue.  Neither the 
appellant nor his representative replied to the October 2002 
letter.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202 (2002).

A July 1995 denied the appellant's attempt to re-open his 
claim of entitlement to service connection for an acquired 
gastrointestinal disorder.  The appellant was notified of the 
determination on July 28, 1995.  The appellant submitted a 
notice of disagreement (NOD) in September 1995.

After a notice of disagreement is filed, the agency of 
original jurisdiction is to take such review action as is 
appropriate and, if the matter is not resolved to the 
claimant's satisfaction, issue a statement of the case (SOC).  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 19.26, 19.29 
(2002).  The appellant's case was before the Board in June 
1997.  Because an SOC had not been issued yet regarding the 
issue of whether new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for an 
acquired gastrointestinal disorder, the Board referred the 
issue to the RO for the issuance of an SOC.  In a November 
1998 decision, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
determined that the Board had erred and remanded the issue to 
the Board with instructions that the Board remand the issue 
to the RO for the issuance of an SOC.  In June 1999 the Board 
remanded the issue of whether new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for an acquired gastrointestinal disorder to the 
RO for the issuance of an SOC.

An SOC was issued by the RO on November 1, 2001.  The letter 
accompanying the SOC included information about the 
appellant's appeal rights.  The letter stated, "If you do 
decide to continue your appeal, you will need to file a 
formal appeal."  In addition to the SOC, the appellant was 
provided a VA Form 9, Appeal to Board of Veterans' Appeals, 
which included instructions regarding what to do to file an 
appeal and how much time the appellant had to file an appeal.  
Further, the June 1999 Remand from the Board stated, "Should 
the [appellant] or his representative file a timely appeal, 
the case should be returned to the Board."

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (2002); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  The appeal must be filed 
within the longer of a year of notice of the adverse rating 
action, within 60 days of the issuance of the statement of 
the case, within 60 days of the issuance of a supplemental 
statement of the case (SSOC) if evidence that requires the 
issuance of an SSOC is submitted within a year of the notice 
of the adverse rating action.  38 U.S.C.A. § 7105(b)(1), 
(d)(3) (West 1991); 38 C.F.R. § 20.302 (2002).  It must be 
filed with the agency that issued the determination with 
which disagreement is expressed.  38 U.S.C.A. § 7105(b)(1) 
(West 1991); 38 C.F.R. § 20.300 (2002).  

In this case, because the SOC was provided after the 
expiration of the one-year period following notice of the 
adverse rating, the time limit that governed filing of a 
substantive appeal was within 60 days of the issuance of the 
statement of the case on November 1, 2001.  That sixty-day 
period expired on December 31, 2001.

After the issuance of the SOC on November 1, 2001, there was 
no further correspondence to the RO from the appellant or his 
representative until an August 2002 memorandum from the 
appellant's representative was received on August 14, 2002.  
This memorandum was received after expiration of the deadline 
for filing a substantive appeal.  Therefore, a timely 
substantive appeal of the denial of the attempt to re-open 
the claim of entitlement to service connection for an 
acquired gastrointestinal disorder was not filed.

In this case, the facts are not in dispute, and application 
of the law to the facts is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

The Board notes that, in the aforementioned August 2002 
memorandum, the appellant's representative argues that the 
issue in the November 1, 2001 SOC was incorrectly stated as 
whether new and material evidence had been submitted to 
reopen a claim for service connection for an acquired 
gastrointestinal disorder and should have been phrased 
instead as entitlement to service connection for an acquired 
gastrointestinal disorder.  The Board disagrees.  The RO's 
efforts have complied with the instructions contained in the 
June 1999 Remand from the Board.  See Stegall v. West, 11 
Vet. App. 268 (1998).


ORDER

The appellant having failed to perfect an appeal through 
filing of a timely substantive appeal, the claim that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for an acquired 
gastrointestinal disorder is dismissed.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


